Citation Nr: 1328412	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-08 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for glaucoma. 


(The issue of entitlement to service connection for 
hypertension is the subject of a separate decision of the 
Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 
1968 to October 1972, and in the Air Force from August 2004 
to January 2005.  He had additional service in the Navy 
Reserves from 1973 to 1998, and in the Air National Guard 
from 1998 to 2004. 

This matter is before the Board from a June 2007 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  An August 2010 Board 
decision reopened the Veteran's previously denied claim of 
entitlement to service connection for glaucoma on the basis 
that new and material evidence had been received.  The Board 
decision also remanded the issue of entitlement to service 
connection for glaucoma for additional development.

In July 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder.  

The Board has not only reviewed the Veteran's physical 
claims file but also the Veteran's file on the "Virtual VA" 
(VVA) system to insure a total review of the evidence.  

The issue of entitlement to service connection a scarred 
left cornea has been raised by the record (see Veteran's 
January 2013correspondence), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue, and it is 
referred to the AOJ for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Any future consideration 
of this appeal should take into consideration the existence 
of the VVA file.  VA will notify the Veteran if further 
action on his part is required. 


REMAND

Despite the lengthy procedural history of this case, 
corrective action is required for this claim.

The Veteran maintains that he has glaucoma that was incurred 
in or aggravated by his active military service.  

In the August 2010 remand, the Board instructed the RO or 
AMC (in pertinent part) to arrange for a VA examination.  
After reviewing the claims file, the examiner was to provide 
an opinion as to as to whether it is at least as likely as 
not that the Veteran's glaucoma was aggravated by an injury 
or disease incurred during the Veteran's second active duty 
period, including a possible traumatic brain injury.  In 
this regard, the evidence of record shows that the Veteran 
began receiving treatment for glaucoma in 1989, prior to his 
second period of active duty.  Service treatment records 
show that the Veteran complained of eye pain during his 
deployment in 2004.  Prior to his deployment, corrected 
distance vision in each eye was 20/20.  Upon his return, 
corrected distance vision in each eye was 20/30.  
Furthermore, the Veteran's August 2007 traumatic brain 
injury screening was positive; at that time, he reported a 
shooting pain in the head and eye.  There was also post-
deployment evidence of a scotoma.

The Veteran underwent a VA eye examination in October 2011.  
In the October 2011 examination report and December 2011 
addendum, the examiner opined (in pertinent part) that that 
the Veteran's glaucoma was not aggravated by his second 
period of active service.  Although the examiner stated that 
he reviewed the claims file, he did not discuss or account 
for the change in corrected distance vision and onset of 
scotoma after deployment, the positive traumatic brain 
injury screening, or the Veteran's complaints of eye pain 
during his deployment and thereafter.  

The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Board confers on a veteran, as a matter 
of law, a right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  The Court has indicated, additionally, that, if 
the Board proceeds with final disposition of an appeal and 
the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Id.  Moreover, 
the Court has held that, once VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2012).

Although there is no requirement imposed on a medical 
examiner to provide detailed reasons for an opinion, Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on 
the VA examiner to consider all of the relevant evidence 
before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Here, without a discussion of the 
complaints and findings noted during and after the Veteran's 
second period of active duty, the Board cannot conclude that 
the VA examiner's opinion is based upon consideration of all 
of the relevant evidence.  Thus, the Board finds that the 
2011 VA opinion is not adequate to rely on in evaluating the 
merits of this service connection claim. 

Accordingly, the case is REMANDED for the following action: 

1.  Return the claims folder to the 
examiner who conducted the October 2011 
VA eye examination and provided the 
December 2011 VA opinion (if available) 
and ask the examiner to review closely 
the entire record and to prepare an 
addendum addressing the following 
questions:

(a)  Does the evidence of record clearly 
and unmistakably show (i.e., it is 
undebatable) that the Veteran had 
glaucoma prior to his entry onto active 
duty for his second period of service in 
August 2004?

(b)  If the evidence of record clearly 
and unmistakably shows (i.e., it is 
undebatable) that the Veteran had 
glaucoma prior to his entry onto active 
duty for his second period of service in 
August 2004, does the evidence clearly 
and unmistakably show (i.e., it is 
undebatable) that the pre-existing 
glaucoma did not undergo any permanent 
increase in severity as a result of his 
second period of active duty, to include 
the change in corrected distance vision 
and onset of scotoma after deployment, 
the positive traumatic brain injury 
screening, or the Veteran's complaints 
of eye pain during his deployment and 
thereafter?

(c)  If the evidence of record does not 
clearly and unmistakably show that the 
Veteran had glaucoma prior to his entry 
onto active duty for his second period 
of service in August 2004 (i.e., it is 
debatable), is it at least as likely as 
not (i.e., at least 50 percent probable) 
that glaucoma had its onset during, or 
is otherwise related to, the Veteran's 
second period of active service?

In answering this question, the examiner 
must address the effect, if any, of the 
change in corrected distance vision 
after deployment, the onset of scotoma 
after deployment, the positive traumatic 
brain injury screening following 
service, or the Veteran's complaints of 
eye pain during his deployment and 
thereafter.  

A complete rationale must be given for 
all opinions and conclusions expressed.  
If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
must state whether the need to speculate 
is caused by a deficiency in the state 
of general medical knowledge (no one 
could respond given medical science and 
the known facts) or by a deficiency in 
the record or the examiner (additional 
facts are required, or the examiner does 
not have the needed knowledge or 
training). 

If this examiner is not available, the 
Veteran is to be scheduled for a new VA 
eye examination, in which the examiner 
is to answer the above questions.

A complete rationale must be provided 
for all opinions. 

2.  Then, readjudicate the claim of 
entitlement to service connection for 
glaucoma.  If the benefit sought remains 
denied, issue a supplemental statement 
of the case and provide the Veteran and 
his representative the requisite period 
of time to respond.  The case should 
then be returned to the Board for 
further appellate review.

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

